Title: From Benjamin Franklin to John Foxcroft, 19 November 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, Nov. 19. 1772
I received yours and Mr. Colden’s with the Accounts, and Bills, per Packet, concerning which shall be more particular in my next. This Line is only to inform you, that in my Opinion you are likely to obtain from the Board the Addition you desire to enable you to live at New York; that probably Mr. Finlay will be appointed Riding Surveyor; and that the extraordinary Demand made on us for the Packet Letters is withdrawn I having settled that matter with the Office. On these Things I hope I shall be able by the Packet fully to congratulate you. On the other hand I am desired by Mr. Todd to tell you that the Accounts are by no means satisfactory, as the Money receiv’d from the Offices is lump’d, without any Accounts to support or vouch it: That always heretofore the separate Accounts of each Office were copied and sent over with the general Account; and these are now for the present Account expected from you without Delay. And when you send the Accounts of this Year to April next, the same are to accompany it, and so on from year to Year; otherwise the Accounts will not be accepted at the Auditor’s Office. He will write to you on this Head per Packet: But in the mean time I wish you would forward it immediately.
I will now only mention farther, that the Account of Bills sent me since our last Settlement is right; but that Credit should have been given me for two Bills return’d protested to Mr. Parker, as you will see by the enclos’d State of my Account copied from that I have delivered in. I can now only add my Love to my Daughter &c. Yours affectionately
B Franklin
 


  [In the margin:] On Cunningham
£20




  Prot.  
  
25s.
  8d.



21
5s.
8d.


  On Milligan
52




  Prot  
  
  5s.
  9d.



£73
11s.
5d.


